                                                                                       FILED
                                                                              2019 Aug-19 PM 01:55
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

CRETEST THEODORE LLOYD III,  )
                             )
                             )
           Plaintiff,        )                            CIVIL ACTION NO.
                             )                            2:19-cv-01312-AKK
v.                           )
                             )
LAKEVIEW LOAN SERVICING LLC, )
M&T BANK, MORTGAGE           )
                             )
ELECTRONIC REGISTRATION      )
SYSTEMS, INC., MOVEMENT
MORTGAGE LLC,

                   Defendants.

                  CORPORATE DISCLOSURE STATEMENT OF
                     LAKEVIEW LOAN SERVICING, LLC
          This Corporate Disclosure Statement is filed by Defendant Lakeview Loan

Servicing, LLC in compliance with Federal Rule of Civil Procedure 7.1.

          Lakeview Loan Servicing, LLC was formed under the laws of the State of

Delaware. Lakeview’s sole member is Bayview MSR Opportunity Corp. (“Bayview

MSR”), which is Lakeview's only parent company. Neither Bayview MSR nor

Lakeview Loan Servicing, LLC are publicly held companies.

          Respectfully submitted this the 19th day of August, 2019.


                                         s/ Rachel R. Friedman
                                         Matthew T. Mitchell (MIT050)
                                         Rachel R. Friedman (FRI045)



34083602 v1
              BURR & FORMAN LLP
              420 North 20th Street, Suite 3400
              Birmingham, Alabama 35203
              Telephone: (205) 251-3000
              Facsimile: (205) 458-5100
              mmitchel@burr.com
              rfriedman@burr.com


              Attorneys for Defendants
              LAKEVIEW LOAN SERVICING, LLC,
              M&T BANK,
              MORTGAGE ELECTRONIC REGISTRATION
              SYSTEMS, INC., &
              MOVEMENT MORTGAGE LLC




34083602 v1     2
                         CERTIFICATE OF SERVICE
     I hereby certify that a copy of the foregoing has been served on the following
by CM/ECF Notice of Electronic Filing on this the 19th day of August, 2019:

                               Kenneth James Lay
                               Hood & Lay, LLC
                             1117 22nd Street South
                             Birmingham, AL 35205



                                                   s/ Rachel R. Friedman
                                                   OF COUNSEL




34083602 v1                             3
